Case 3:20-cv-07103-FLW-DEA Document 27 Filed 03/19/21 Page 1 of 2 PageID: 451




                      UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
____________________________________
                                     :
PHILLIP N. BURGESS, et al.,          :
                                     :   Civil Action No.: 20-7103 (FLW)
                    Plaintiffs,      :
                                     :                    ORDER
   vs.                               :
                                     :
LEONARD A. BENNET, et al.,           :
                                     :
                  Defendants.        :
____________________________________:



       THIS MATTER having been opened to the Court by Michael P. Chipko, Esq., counsel

for defendants Leonard A. Bennett, Consumer Litigation Associates, P.C.; Kristi Cahoon Kelly;

Kelly Guzzo, PLC; Jacob M. Polakoff; and Berger Montague PC (collectively, “Defendants”), on

a Motion to dismiss the Complaint filed by plaintiffs Philip N. Burgess, Jr., Michelle Burgess,

Alexandria Burgess, Minor 1, Minor 2, and Minor 3; and MicroBilt Corporation, pursuant to

Federal Rules of Civil Procedure 12(b)(2) and (6); it appearing that Plaintiffs, through their

counsel, Gerald Krovatin, Esq., oppose the motion; it further appearing that Plaintiffs have also

filed a motion for leave to file an amended complaint, seeking to add proposed plaintiffs Princeton

Alternative Funding, LLC; Princeton Alternative Income Fund, L.P.; Alonzo Primus; and LJP

Consulting, LLC, and additional claims; it appearing that Defendants oppose the motion for leave

to amend; the Court having considered the submissions of the parties without oral argument,

pursuant to Fed. R. Civ. P. 78; for the reasons set forth in the Opinion filed on this date, and for

good cause shown,

       IT IS on this 19th day of March, 2021,
Case 3:20-cv-07103-FLW-DEA Document 27 Filed 03/19/21 Page 2 of 2 PageID: 452




      ORDERED that Defendants’ Motion to Dismiss is GRANTED and Plaintiffs’ Complaint

      is dismissed; and it is further

      ORDERED that Plaintiffs’ motion for leave to file an amended complaint [ECF Nos 18,

      23] is DENIED; and it is further ordered

      that Plaintiffs are permitted to file a new motion for leave to file an amended complaint

      before the Magistrate Judge within thirty (30) days of this Order, consistent with the

      Opinion filed on this date; and it is further

      ORDERED that if Plaintiffs do not file a motion for leave to amend within the permitted

      time frame, the Clerk of Court is directed to close this case.

                                                                       /s/ Freda L. Wolfson
                                                                       Freda L. Wolfson
                                                                       U.S. Chief District Judge
